 

FILED

December 2, 2019

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNUS,

OBPUTY CLERK

EASTERN DISTRICT OF CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19CR00209-WBS

Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
)
)
)

PEDRO GARCIA,

Defendant.

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release PEDRO GARCIA , Case No. _2:]9CR00209-
WBS_ , Charge _18USC § 922(0)_, from custody subject to the conditions contained in the attached
“Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $__
_Y_ Unsecured Appearance Bond $100.000.00
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

Y_ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.
defendant shall be released D 9:00 a.m. to the Pretrial Services Officer

Issued at _Sacramento,CA_ on _December 2, 2019 at_2:38pm_.

 

 

By /s/ Carolyn K. Delaney

Carolyn K. Delaney
United States Magistrate Judge

 

Copy 2 - Court
